UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13449 QUANTUM CORPORATION Incorporated Pursuant to the Laws of the State of Delaware IRS Employer Identification Number 94-2665054 1650 Technology Drive, Suite 800, San Jose, California 95110 (408) 944-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of the close of business on August 2, 2011, 231.9 million shares of Quantum Corporation’s common stock were issued and outstanding. QUANTUM CORPORATION INDEX Page Number PART I—FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Statements of Operations 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II—OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Reserved 35 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURE 36 EXHIBIT INDEX 37 PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS QUANTUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended June 30, 2011 June 30, 2010 Product revenue $ $ Service revenue Royalty revenue Total revenue Cost of product revenue Cost of service revenue Restructuring benefit related to cost of revenue ) — Total cost of revenue Gross margin Operating expenses: Research and development Sales and marketing General and administrative Restructuring benefit ) ) Income (loss) from operations ) Interest income and other, net ) ) Interest expense ) ) Loss before income taxes ) ) Income tax provision Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Basic and diluted weighted-average common and common equivalent shares See accompanying notes to Condensed Consolidated Financial Statements. 1 QUANTUM CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value) (Unaudited) June 30, 2011 March 31, 2011 Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $304 and $403, respectively Manufacturing inventories Service parts inventories Deferred income taxes Other current assets Total current assets Long-term assets: Property and equipment, less accumulated depreciation Amortizable intangible assets, less accumulated amortization In-process research and development — Goodwill Other long-term assets Total long-term assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued warranty Deferred revenue, current Current portion of long-term debt Accrued restructuring charges Accrued compensation Income taxes payable Other accrued liabilities Total current liabilities Long-term liabilities: Deferred revenue, long-term Deferred income taxes Long-term debt Convertible subordinated debt Other long-term liabilities Total long-term liabilities Stockholders’ deficit: Common stock, $0.01 par value; 1,000,000 shares authorized; 230,118 and 227,311 shares issued and outstanding at June 30, 2011 and March 31, 2011, respectively Capital in excess of par Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ deficit ) ) $ $ See accompanying notes to Condensed Consolidated Financial Statements. 2 QUANTUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands)
